Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 22, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153697                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153697
                                                                    COA: 324963
                                                                    Van Buren CC: 14-019392-FC
  JOSE L. GARCIA-MANDUJANO,
             Defendant-Appellant.

  _________________________________________/

         By order of December 7, 2016, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 15, 2016 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. We direct the Clerk to schedule oral argument on whether to
  grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the defendant was denied the effective assistance of trial
  counsel where: (1) counsel failed to interview the physician’s assistant who examined
  the complainant prior to trial; and (2) counsel failed to impeach the trial testimony of the
  physician’s assistant, that she used an adult speculum to examine the 12-year-old
  complainant, where the witness made no mention of the speculum in her report
  documenting the complainant’s examination. In addition to the brief, the appellant shall
  electronically file an appendix containing the items listed at MCR 7.312(D)(2). The
  appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 22, 2017
           s0919
                                                                               Clerk